                                Robert W. Sadowski PLLC
                  Case 7:20-cv-00556-PMH Document 77 Filed 12/10/20 Page 1 of 2




As noted
      800inThird
             Rule Avenue,
                   5 of this Court's  Individual Practices,
                               28th Floor
"any redaction  or sealing   of
      New York, New York 10022  a court filing must be
narrowly tailored to serve whatever purpose justifies the
      Phone: 646-503-5341
redaction orrdsealing and mustth otherwise be consistent
      800presumption
with the   3 Avenue,    in 28
                           favorFloor
                                  of public access to judicial
      New York,
documents."         New will
              The Court    York not approve the wholesale
indiscriminate
      Tel. No.:sealing
                 (646) of   documents.
                         503-5341
      Fax: 646-503-5348
The Clerk  of the Court is respectfully directed to strike
      rsadowski@robertwsadowski.com
the following entries as filed improperly: (1) Doc 68; (2)
Doc. 69;
      Via(3) Doc. 70; (4) Doc. 71; and (5) Doc. 72. The
           ECF                                                                        December 9, 2020
motion sequence pending at Doc. 75 is denied without
prejudice to renew.
      Hon. Philip M. Halpern
ShouldUnited
         they beStates   DistrictMovants
                   so advised,       Judge shall re-file their
motionSouthern
         forthwith District   of New
                    in accordance        York
                                       with the procedure
outlined   in Rule
      United       5 of this
                States        Court's Individual Practices. In
                         Courthouse
the re-filing,
      500 PearlMovants   must
                    Street,  Roomfile each
                                       1950exhibit as a
separate    attachment   (i.e., Doc.
      New York, NY 10007 (914) 390-416071-1,  Doc. 71-2, etc.).

Defendants are directed to destroy all copies of the
              Re: Mirza v. Orange Region Medical
memorandum of law filed at Doc. 70 and to disregard
                                                                  Center et al., Civ. No.: 20-cv-00556 (PKC)
the information contained therein.
      Dear Judge Halpern:
The Clerk of the Court is respectfully directed further to
terminate the We
              motion
                  aresequence   pendingtoatPlaintiff
                      former counsel         Doc. 76. Dr.Tahira Mirza. We write pursuant to the Court’s
       direction to file a letter to the Court with the relief sought by an Amended Notice of Motion to
SO ORDERED.
       Affix Retaining Liens and Charging Liens Against Plaintiff and to File Memorandum of Law,
       Declaration of Robert W. Sadowski and Its accompanying Exhibits under Seal, which was filed
_______________________
Philip yesterday.
       M. Halpern On December 2, 2020, we filed our original Motion papers, in those papers, we
Unitedrequested
        States District Judge
                  that the  Court grant leave to file under seal the Declaration of Robert W. Sadowski,
       and its accompanying exhibits, which were filed under seal on ECF. On December 2, 2020,
Dated:when
         Newwe York, New
                 filed  ourYork
                            original moving papers, we did not file the Memorandum of Law under seal,
         December    10, 2020on the docket.
       so it remains public

              We have been informed by counsel for the Plaintiff who was retained to address our
      motion for charging and retaining liens that the Memorandum of Law also contains attorney
      client privileged communication. To ensure to fully preserve Plaintiff’s privileged
      communications with counsel, we agreed with Plaintiff’s counsel to amend our notice of motion
      and request that not only that the Declaration of Robert W. Sadowski and its accompanying
      exhibits be ordered filed under seal, but that all filings except the Notice of Motion be ordered
      filed under seal. In addition, we further request the Court remove the publicly filed
      Memorandum of Law from the docket and order that it be sealed. In addition, we respectfully
      request that the Court direct Defendants to destroy any copies of the Memorandum of Law and
         Case 7:20-cv-00556-PMH Document 77 Filed 12/10/20 Page 2 of 2




direct Defendants to disregard and not use any information contained in the Memorandum of
Law.

                                                  Respectfully submitted,

                                                  s/Robert W. Sadowski
                                                  Robert W. Sadowski




                                              2
